



LIMITED CONSENT TO CREDIT AGREEMENT


THIS LIMITED CONSENT TO CREDIT AGREEMENT (this “Consent”), dated as of December
6, 2019, is entered into by and among Cincinnati Financial Corporation, an Ohio
corporation (the “Company”), CFC Investment Company, an Ohio corporation
(“CFC-I” and together with the Company, each a “Borrower” and together, the
“Borrowers”), the Lenders party hereto, and PNC BANK, NATIONAL ASSOCIATION, in
its capacity as administrative agent for the Lenders under the Credit Agreement
(the “Administrative Agent”). Unless otherwise specified herein, capitalized
terms used in this Consent shall have the meanings ascribed to them in the
Credit Agreement (as hereinafter defined) as amended hereby.
A.    WHEREAS, the Administrative Agent, the Lenders and the Borrowers are
parties to that certain Amended and Restated Credit Agreement, dated as of May
13, 2014 (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”); and
B.     WHEREAS, the Borrowers have requested that the Administrative Agent and
each of the Lenders consent to the Extension described below, and, subject to
the terms and conditions set forth herein, the Administrative Agent and each of
the Lenders have agreed to consent to the Extension as set forth herein.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Consent and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound, hereby agree as follows:
1.Limited Consent.
(a)Pursuant to Section 2.13(i) of the Credit Agreement, each of the Lenders
party hereto consents to the extension of the Expiration Date to February 4,
2025 (the “Extension”).
(b)The parties hereto agree that the limited consent set forth in this Section
shall be limited precisely as written and, except as expressly set forth in this
Section, shall not be deemed to be a consent to any future extension of the
Expiration Date or any other amendment, waiver or modification of any other term
or condition of the Credit Agreement or any other Loan Document.
2.Effectiveness. This Consent shall be deemed to be effective upon receipt by
the Administrative Agent of (a) a copy of this Consent duly executed by the
Borrowers and each of the Lenders, (b) the receipt by the Administrative Agent
of the Upfront Fee described below and (b) payment by the Borrowers to the
Administrative Agent of all fees and expenses payable under the Credit Agreement
or any other Loan Document, including, without limitation, those set forth in
Section 3(b) hereof.
3.Fees and Expenses.
(a)The Borrowers agree to pay an upfront fee payable to the Administrative Agent
for the ratable benefit of the Lenders in an amount equal to 1.5 basis points of
the aggregate Revolving Credit Commitments (or $45,000) on the date hereof (the
“Upfront Fee”).
(b)The Borrowers agree to pay on demand all reasonable out-of-pocket costs and
expenses of or incurred by the Administrative Agent, including but not limited
to, reasonable fees and disbursements of counsel to the Administrative Agent, in
connection with the preparation, negotiation, execution and delivery of this
Consent.
4.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Consent, Borrowers hereby represent and
warrant that (a) the representations, warranties and agreements contained in
Article 5 of the Credit Agreement, are true and correct in all material respects
on and as of the date hereof, after giving effect to this Consent (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); (b) no Event of Default or
Potential Default exists on the date hereof, both before and after giving effect
to this Consent; (c) the execution, delivery and performance by Borrowers of
this Consent have been duly authorized by all necessary corporate and other
action and do not and will not require any registration with, amendment or
approval of, notice to or action by, any Person (including any federal, foreign,
state or local governmental authority) in order to be effective and enforceable;
and (d) no Borrower nor any Subsidiary has any claims against Administrative
Agent, any Lender or any of their respective partners, stockholders, officers,
directors, employees, successors, assignees, affiliates, agents or attorneys of
any nature arising out of or related to the Borrowers, the Subsidiaries, any
dealings with such Borrower or any of its Subsidiaries, the Collateral, any of
the Loan Documents or any transactions pursuant thereto or contemplated thereby
or otherwise.




1

--------------------------------------------------------------------------------





5.Ratification. Except as expressly modified by Section 1 of this Consent, all
of the terms, provisions and conditions of the Credit Agreement and the other
Loan Documents to which the Borrowers are a party shall remain unchanged and in
full force and effect. The Credit Agreement and each other Loan Document to
which the Borrowers are a party are hereby ratified and confirmed and shall
remain in full force and effect according to their terms, as expressly modified
by Section 1 of this Consent. The execution, delivery and effectiveness of this
Consent shall not operate as a waiver of any right, power or remedy of
Administrative Agent or the Lenders under the Credit Agreement or any of the
other Loan Documents, or constitute a waiver of any provision of the Credit
Agreement or any of the other Loan Documents. This Consent shall not constitute
a course of dealing with Administrative Agent or the Lenders at variance with
the Credit Agreement or the other Loan Documents such as to require further
notice by Administrative Agent or the Lenders to require strict compliance with
the terms of the Credit Agreement and the other Loan Documents in the future.
The Borrowers acknowledge and expressly agree that Administrative Agent or any
of the Lenders reserve the right to, and do in fact, require strict compliance
with all terms and provisions of the Credit Agreement and the other Loan
Documents
6.Governing Law. THIS CONSENT SHALL BE DEEMED TO BE A CONTRACT UNDER THE LAWS OF
THE STATE OF OHIO WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.
7.Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS CONSENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CONSENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
8.Construction. The words “hereof”, “herein”, and “hereunder”, and other words
of a similar import refer to this Consent as a whole and not to the individual
Sections in which such terms are used. References to Sections and other
subdivisions of this Consent are to the designated Sections and other
subdivisions of this Consent as originally executed. The headings of this
Consent are for convenience only and shall not define or limit the provisions
hereof. Where the context so requires, words used in singular shall include the
plural and vice versa, and words of one gender shall include all other genders.
9.Successors and Assigns. Upon execution and delivery of this Consent, the
provisions hereof shall be binding upon and inure to the benefit of the Lenders,
the Administrative Agent and the Borrowers and their respective successors and
assigns, subject to restrictions on assignment contained in the Credit Agreement
and the Loan Documents.
10.References. From and after the date hereof, all references in the Credit
Agreement and in each of the Loan Documents shall be deemed to be references to
the Credit Agreement as amended hereby.
11.Counterparts; Facsimile Signatures Binding. This Consent may be executed in
counterparts, all of which, when taken together, shall constitute a single
instrument. In making proof of this Consent, it shall not be necessary to
produce or account for more than one counterpart signed by each party hereto by
and against which enforcement hereof is sought. Delivery of an executed
counterpart of this Consent by email .pdf, telefax or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Consent.
12.Recitals. The Recitals to this Consent are incorporated herein as an integral
part hereto.
13.No Prejudice; No Impairment. This Consent shall not prejudice, limit,
restrict or impair any rights, privileges, powers or remedies of the
Administrative Agent or the Lenders under the Credit Agreement or any other Loan
Documents as hereby amended. The Administrative Agent and each Lender reserves,
without limitation, all rights which the Administrative Agent and each Lender
has now or in the future against any guarantor or endorser of the Obligations.
[Signatures Immediately Follow]






2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Limited Consent to Credit
Agreement as of the date first written above.
CINCINNATI FINANCIAL CORPORATION




By: /S/ Michael J. Sewell
Name: Michael J. Sewell
Title: Chief Financial Officer    


CFC INVESTMENT COMPANY




By: /S/ Michael J. Sewell
Name: Michael J. Sewell
Title: Chief Financial Officer


































































Signature Page to Limited Consent to Credit Agreement

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent




By: /S/ Paul Gleason    
Name: Paul Gleason    
Title: Vice President    


















































































Signature Page to Limited Consent to Credit Agreement

--------------------------------------------------------------------------------





FIFTH THIRD BANK, NATIONAL ASSOCIATION
(formerly known as Fifth Third Bank)




By: /S/ Michael J. Schaltz        
Name: Michael J. Schaltz, Jr.    
Title: Managing Director & Senior Vice President


















































































Signature Page to Limited Consent to Credit Agreement

--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK




By: /S/ Mike Kelly        
Name: Mike Kelly    
Title: V.P.




















































































Signature Page to Limited Consent to Credit Agreement

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION




By: /S/ Tenzin Subhar    
Name: Tenzin Subhar    
Title: Vice President




















































































Signature Page to Limited Consent to Credit Agreement

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY




By: /S/ Scott Hennessee    
Name: Scott Hennessee    
Title: Senior Vice President




Signature Page to Limited Consent to Credit Agreement